Deaderick, Judge,
delivered the opinion of the Court.
Defendant bought the land of complainant at execution sale, on Monday, April 1, 1867.
*152Previous to the expiration of two years from date of sale, complainant sent Phy, to whom he had conditionally sold the land, to obtain further time to redeem.
Defendant refused to give further time, and stated that the time would expire on the first Monday in April, 1869, and the payment on or before that day would be received.
Phy and complainant, with money sufficient to redeem, went to defendant on Friday before the first Monday of the month, being the 2d day of April, 1869, and proposed to redeem the land, and defendant refused to allow the redemption because the two years allowed by law had expired the day before. Douglass obtained a deed from the Sheriff, and brought an action of ejectment in the Circuit Court to recover the land. Complainant thereupon filed the bill in this case, in the Chancery Court" at Cookville, to enjoin the prosecution of the action of ejectment to enforce his right to redeem the land.
The Chancellor gave the relief prayed for, and defendant has appealed to this Court.
Douglass himself believed that the time of redemption did not expire until the first Monday in April, and so informed complainant, and upon this supposition agreed that complainant might redeem on or before that day. "While he said he would not agree that complainant should redeem after the time of redemption had expired, he gave him to understand that the time would not expire until the first Monday in April.
Complainant relied upon the promise of defendant to *153accept tbe money, if offered before tbe first Monday in April, and proves by bimself and Pby that they could have paid it, and would have done so on tbe 1st day of April, if they bad not been led to- believe by tbe promises and statements of defendant that be would receive it on or before tbe first Monday of April.
They bad tbe money on Eriday, and went to pay it, but were prevented by tbe refusal of defendant to receive it, and bis denial that complainant then bad any right to redeem. Under, these circumstances .it was not necessary to tbe validity of the offer to redeem that tbe money should have been actually produced. 2 Green. Ev., Sec. 603.
We are of opinion that complainant was prevented .from redeeming tbe land in time, by defendant’s agreeing to receive tbe redemption money on or before tbe first Monday in April, 1869, and that be was entitled to tbe right of redemption up to and including said last-named day, and that be is, under bis bill, entitled to have tbe relief prayed, upon tbe payment of -the amount due defendant, with interest till tbe 2d day of April, 1869 — and tendered with bis bill.
Tbe costs of this Court will be paid by defendant, and of tbe Chancery Court as adjudged by the Chancellor.